Citation Nr: 0602015	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  01-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
hyperthyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1987 to October 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Roanoke, Virginia RO that implemented a March 
2000 proposed reduction (of the rating for the veteran's 
hyperthyroidism from 30 percent to zero percent, effective 
July 1, 2000.  A November 2000 rating decision restored a 10 
percent rating, effective from the date of reduction.  The 
matter remained in controversy because the partial 
restoration did not represent a full grant of the benefit 
sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  In August 
2002, the veteran testified at a Travel Board hearing before 
the undersigned.  A transcript of the hearing is of record.  
In October 2002, the Board undertook development under then-
existing authority.  In October 2003, the case was remanded 
for such development.  


FINDINGS OF FACT

1.  A March 2000 rating decision (mailed with a cover letter 
to his address of record) noted that attempts (via 
correspondence to his then address of record and telephone) 
to schedule the veteran for an examination to evaluate his 
hyperthyroidism had been fruitless, and proposed a reduction 
in the rating of the disability from 30 percent to 0 percent.    

2.  In June 2000 the veteran failed (without giving cause) to 
report for an examination scheduled in to evaluate his 
hyperthyroidism; notice was given at an updated address he 
provided in April 2000.  

3.  A July 2000 rating decision implemented the reduction in 
the rating of the veteran's hyperthyroidism to 0 percent, 
effective July 1, 2000.  

3.  In a letter received in August 2000, the veteran 
indicated that his failure to appear for the VA examination 
in June was due to circumstances (unspecified) beyond his 
control; he requested to be rescheduled for the examination.  
4.  An examination on behalf of VA in September 2000 found 
that diagnostic studies for thyroid function were normal, 
that the hyperthyroidism had "resolved", and that the 
diagnosis should be "status post hyperthyroidism; it was 
also noted that the veteran was on thyroid medication. 

5.  A November 2000 rating decision restored a 10 percent 
rating for hyperthyroidism effective from the date of 
reduction to 0 percent.

6.  The veteran is not receiving any medication or any other 
treatment for hyperthyroidism; his thyroid is somewhat 
smaller and with nodules, but the hyperthyroidism is 
otherwise asymptomatic; his migraine headaches are not shown 
to be related to his hyperthyroidism.


CONCLUSION OF LAW

Restoration of a 30 percent rating for hyperthyroidism is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.105(e), 3.344(a)(b)(c), 4.3, 4.7, 38 
C.F.R. § 4.119, Diagnostic Code (Code) 7900 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A February 2001 statement of the case (SOC); October 2001 and 
July 2005 supplemental SOCs (SSOCs); and letters in July 
2001, November 2001, and March 2004, all provided at least 
some VCAA-type notice, i.e., of what the evidence showed, the 
criteria for restoration, and the bases for the denial of the 
claim.  The July 2001, November 2001, and March 2004 letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain and specifically 
(see March 2004 letter at p. 2) to submit any evidence in his 
possession pertaining to the claim.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication.  Instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond and the claim was 
subsequently readjudicated.  See July 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
RO has complied with VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  He is not 
prejudiced by the Board's proceeding with appellate review of 
the merits of the claim at this time.  Mayfield v. Nicholson, 
19 Vet. App. 103(2005). 

II. Factual Background

VA outpatient records show that in December 1994 the veteran 
complained of a rapid heartbeat and feeling jittery.  In 
January 1995, the veteran complained of weight loss, 
palpitations, and increased anxiety.  Findings showed that 
his TSH levels were low, Free T4 levels were high, and his 
heart rate was elevated.  The records also noted that he had 
a huge goiter.  He was placed on iodine treatment.

On January 1995 VA examination, the veteran's blood pressure 
was 142/78 and his pulse was 82 and regular.  His thyroid was 
moderate to markedly enlarged and regular.  His heart sounds 
were normal.  He indicated he was on thyroid medication. 

A March 1995 rating decision granted service connection for 
hyperthyroidism, rated 30 percent.

VA outpatient treatment records dated in April 1996 reveal 
that the veteran's blood pressure was 140/76 and his weight 
was 214 pounds.  A June 1996 record notes continued treatment 
for Graves disease.  The veteran's thyroid gland was still 
enlarged; he did not have lid lag or tremors.  In October 
1996, he complained of headaches, rapid pulse, shakiness, and 
dizziness.

On May 1997 VA examination, the veteran's weight was 227 
pounds, his blood pressure was 118/72, and his pulse rate was 
72.  His thyroid was palpable but not enlarged.

An undated record in the claims file indicates that efforts 
to schedule the veteran for a VA examination were 
unsuccessful because he failed to reply to phone calls or 
correspondence.

August and September 1997 rating decisions proposed a 
reduction in the rating of the veteran's hyperthyroidism to 
10 percent.  

A December 1997 rating decision determined that the reduction 
should not be implemented because a trial of discontinuance 
of medication just began, and the disability had not yet 
stabilized; the veteran was advised that he would be 
scheduled for re-examination in the future.  

A March 2000 record reflects that efforts to schedule the 
veteran for a VA examination were unsuccessful because be 
failed to respond to VA correspondence and phone calls 
attempting to do so.  

A March 2000 rating decision proposed to reduce the rating to 
0 percent.

In correspondence in April 2000, the veteran advised VA of a 
new address, and requested that the examination to evaluate 
his hyperthyroidism be rescheduled.  

In June 2000, the veteran failed (without giving cause) to 
report for the VA examination rescheduled to evaluate his 
hyperthyroidism.

A July 2000 VA rating decision reduced the rating of the 
veteran's hyperthyroidism to zero percent, effective July 1, 
2000.  

A letter from the veteran received in August 2000 indicated 
that he had missed the VA examination in June 2000 due to 
circumstances (unspecified) beyond his control, and requested 
rescheduling.  

On September 2000 VA examination, the veteran alleged that 
symptoms related to his hyperthyroidism included difficulty 
breathing and swallowing, problems in hot and cold weather, 
irregular heartbeat, weight loss, headache, nausea, 
fatigability, poor appetite, muscle weakness, tingling and 
numbness in his extremities, and stiff joints.  His 
medications were liquid iodine prepylthiacin and endersol.  
On physical examination, the physician noted that the veteran 
weighed 231 pounds and that blood pressure readings were 
110/78, 110/76, and 112/76.  His heart rate and rhythm were 
regular.  There were no eye signs of hyperthyroidism, i.e., 
lid retraction, lid lag or exophthalmos.  There were no hand 
tremors, and no generalized muscle or wasting.  Thyroid 
function studies were all normal. 

A November 2000 rating decision restored a 10 percent rating 
for hyperthyroidism, effective from the date of reduction 
based on a finding that the veteran was required to take 
medication to control the disability.  

Records of VA treatment note that in April 2001, the veteran 
reported that he had occasional episodes of his heart racing 
at night (about every two months) that would last about two 
hours.  He denied ever checking his pulse.  On examination, 
his thyroid was slightly enlarged.  An ECG revealed that in 
comparison to an ECG in June 2000, T wave abnormalities had 
improved.

A September 2001 statement from a nurse practitioner who 
worked with the veteran indicated that the veteran complained 
of not feeling well in April 2001.  He reported feeling 
lightheaded and dizzy, and had elevated blood pressure 
readings.  

An August 2002 note from a physician's assistant indicated 
that the veteran could not work that day due to a medical 
illness. 

At the August 2002 Travel Board hearing, the veteran 
testified that he had difficulty sleeping and did not have 
the energy to do most of the things he used to do.  He stated 
that his blood pressure fluctuated, and that he had migraine 
headaches.  His only prescribed medication was to help him 
sleep.  He stated that in 2002 he twice went to the emergency 
room for hyperthyroidism, and that he had to miss work 
periodically for that disability.  He had missed work the day 
before due to a migraine headache, and claimed that migraine 
headaches were a symptom of, or secondary to, his 
hyperthyroidism.  

February 2003 medical records from T. J., M.D., note the 
veteran's complaints of headaches and insomnia.  His 
appearance reflected malaise; his neck was normal.  The 
assessments included headache, rule out physical exhaustion, 
and insomnia secondary to anxiety reaction.  

August 2002 records from Williamsburg Community Hospital note 
the veteran's complaints of headaches, lightheadedness, and 
left foot numbness.  His blood pressure was 132/68 and pulse 
was 71.  His thyroid was normal size.  The diagnosis was 
migraine headaches.  The following week he reported that 
there was no improvement.  His blood pressure was 147/77, 
pulse was 58, and weight was 250 pounds.  In February 2003, 
he complained of dizziness and headaches.  His blood pressure 
was 114/70, pulse was 62, and his thyroid was normal.  The 
diagnosis was acute cluster migraine.

On February 2004 VA examination, the veteran denied weight 
loss, anxiety or palpitations.  He was not on any medication 
for hyperthyroidism, and was not missing any work due to the 
disorder.  The examiner noted that the veteran's weight in 
October 2003 was 242 lbs. and that it currently was 239.  His 
pulse was 89 and blood pressure was 134/81.  Heart rate and 
rhythm were regular.  The thyroid was palpable; his visual 
acuity was 20/20; and muscle strength was 5/5.  There was no 
evidence of muscle atrophy, tremor, or myxedema.  An 
ultrasound of the thyroid revealed that it was slightly 
smaller than usual, with suggestions of at least one small 
nodule in each lobe and a very small nodule in the isthmus.  
The diagnosis included multinodular goiter.  The examiner 
opined that there was no relationship between the veteran's 
migraine headaches and his hyperthyroidism.  It was noted 
that the veteran had no further complaints.  

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4, § 4.1.

VA regulations also provide that when any change in an 
evaluation is made VA should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in the use of descriptive terms.  See 38 
C.F.R. § 4.13.

Generally, when reduction in the evaluation of a service- 
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344.

Hyperthyroidism warrants a 10 percent rating when there is 
tachycardia, which may be intermittent, and tremor, or when 
continuous medication is required for control.  A 30 percent 
rating requires tachycardia, tremor, and increased pulse 
pressure or blood pressure.  A 60 percent rating requires 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  A 100 percent 
rating requires thyroid enlargement, tachycardia, eye 
involvement. muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  Note (1) to the Code provides 
that if disease of the heart is the predominant finding, 
evaluate as hyperthyroid heart disease (Code 7008) if doing 
so would result in a higher evaluation.  Note (2) to the Code 
provides that if ophthalmopathy is the sole finding, evaluate 
as impairment of field vision impairment (Code 6080); 
diplopia (Code 6090); or impairment of central visual acuity 
(Codes 6061-6079).  38 C.F.R. § 4.119, Code 7900. 

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

At the outset, the Board finds that VA has complied with 
relevant due process considerations.  38 C.F.R. § 3.105(e).  
(And the veteran has not contended otherwise.)  He had been 
informed in 1997 (when a reduction in the rating of his 
hyperthyroidism was being considered) that the rating was 
being continued because the disability was not considered 
stabilized (see 38 C.F.R. § 3.344), and to expect future 
examination.  A March 2000 rating decision proposed a future 
reduction in the rating when the veteran did not respond to 
efforts to schedule him for VA examination.  The July 2000 
rating decision which reduced the rating followed his failure 
(without giving cause) to report for the VA examination 
rescheduled at his request.  The November 2000 restored a 10 
percent rating because although clinical findings on 
September 2000 VA examination were essentially normal, the 
veteran reported he was on medication to control his thyroid 
condition.  
After reviewing the record, the Board finds that the 
reduction was based on sufficient medical evidence to 
establish that the veteran's hyperthyroidism had improved 
materially, and that it is reasonably certain the improvement 
would be maintained under the ordinary conditions of life.  

When the RO originally granted the 30 percent rating, the 
rating decision was based on complaints and findings of an 
elevated heart rate, low TSH levels, elevated Free T4 levels, 
and "huge" goiter.  The veteran was on medication.  The 
July 2000 rating decision was based on the veteran's failure 
to appear for examination, but the subsequent November 2000 
rating decision which assigned a 10 percent rating effective 
from the date of the reduction was based on September 2000 VA 
examination findings that there was no evidence of 
hyperthyroidism other than the veteran's use of medication.  
Thyroid function studies were normal, and there was no 
evidence of tremor or tachycardia and increased pulse or 
blood pressure.  

While subsequent treatment records note the veteran's self-
report (and resolved) elevated blood pressure readings, there 
have been no findings of tachycardia, tremor, or increased 
pulse pressure.  As the veteran alleged that his migraine 
headaches are symptoms of (or secondary to) his 
hyperthyroidism, he was scheduled for VA examination in part 
to determine whether such complaints should be considered in 
rating the service connected thyroid disability.  The 
examiner opined that they are unrelated; and there is no 
competent (medical) evidence to the contrary.  The recent 
examination also found no thyroid enlargement, 

The current findings of small thyroid nodules, but that the 
disability was otherwise asymptomatic, with no tachycardia or 
tremors.  The veteran was not on medication for the 
disability.  Clearly, the findings do support restoration of 
a 30 percent rating under Code 7900.

In summary, the reduction in the rating of the veteran's 
hyperthyroidism was in accordance with the regulatory 
guidelines of 38 C.F.R. §§ 3.105(e), 3.344.  The reduction 
was based on evidence of sustained improvement (first noted 
in 1997, when the rating was not reduced because the 
disability was considered not yet stable) under ordinary 
conditions of life.  His allegations in 2001 that the 
hyperthyroidism causes him to miss work are unsubstantiated 
by the record.  In part, they are based on migraine 
complaints which may not be considered, as migraine headaches 
are not considered related impairment (and are not service-
connected).  Accordingly, the Board finds that the reduction 
in the rating of the hyperthyroidism to 10 percent was 
proper, and that restoration of a 30 percent rating for the 
disability is not warranted.


ORDER

Restoration of a 30 percent rating for hyperthyroidism is 
denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


